PER CURIAM.
We have for our consideration a pro se “Petition for Review” of an order of the circuit court that apparently revoked the probation or community control of Perdue and sentenced him to a term in the county jail. As the order sought to be reviewed is appealable, we construe the petition as a notice of appeal and an initial brief. See Rules 9.140(b)(1)(C) and 9.040(c), Florida Rules of Appellate Procedure. Finding no demonstration of error by the trial court, we affirm pursuant to Rule 9.315(a), Florida Rules of Appellate Procedure.
JOANOS, THOMPSON and ZEHMER, JJ., concur.